UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number000-32551 LEGEND INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) ————— Delaware 23-3067904 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2866 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ————— Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for any such shorter period that the registrant was required to submit and post such file). x YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) oYes xNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value based on the average bid and asked price on the over-the-counter market of the Registrant’s common stock, (“Common Stock”) held by non-affiliates of the Company was US$13,146,370 as at June 30, 2012. There were 294,047,971 outstanding shares of Common Stock as of March 15, 2013. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o YesoNo DOCUMENTS INCORPORATED BY REFERENCE Not Applicable EXPLANATORY NOTE We are filing this Amendment to our Form 10-K for the fiscal year ended December 31, 2012 in response to a comment letter from the staff of the Securities and Exchange Commission.In response to the staff’s comments, we have amended certain disclosures in Item 1 (Business) to revise and expand the disclosure concerning the Company’s reserve estimates in accordance with SEC Guide 7; in Item 7 (Management’s Discussion and Analysis of Financial Condition and Results of Operations) to disclose additional information concerning the Company’s agreement with AXIS and in Item 13 (Certain Relationships and Related Transactions and Director Independence) to provide additional information concerning the Company’s relationship with AXIS. INDEX PART I Item1. Business. 2 Item1A. Risk Factors. 33 Item 1B. Unresolved Staff Comments. 38 Item2. Properties. 38 Item 3. Legal Proceedings. 38 Item 4. Mine Safety Disclosure 38 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 39 Item 6. Selected Financial Data. 40 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 41 Item7A. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 8. Financial Statements and Supplementary Data. 50 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 50 Item9A. Controls and Procedures. 50 Item9B. Other Information. 51 PART III Item 10. Directors, Executive Officers andCorporate Governance. 52 Item 11. Executive Compensation. 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 60 Item 13. Certain Relationships and Related Transactions, and Director Independence. 61 Item 14. Principal Accounting Fees and Services 64 PART IV Item 15. Exhibits, Financial Statement Schedules. 65 SIGNATURES 66 PART I Information Regarding Forward Looking Statements This report and other reports, as well as other written and oral statements made or released by us, may contain forward looking statements. Forward looking statements are statements that describe, or that are based on, our current expectations, estimates, projections and beliefs. Forward looking statements are based on assumptions made by us, and on information currently available to us. Forward-looking statements describe our expectations today of what we believe is most likely to occur or may be reasonably achievable in the future, but such statements do not predict or assure any future occurrence and may turn out to be wrong. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. The words "believe," "anticipate," "intend," "expect," "estimate," "project", "predict", "hope", "should", "may", and "will", other words and expressions that have similar meanings, and variations of such words and expressions, among others, usually are intended to help identify forward-looking statements. Forward-looking statements are subject to both known and unknown risks and uncertainties and can be affected by inaccurate assumptions we might make.Risks, uncertainties and inaccurate assumptions could cause actual results to differ materially from historical results or those currently anticipated.Consequently, no forward-looking statement can be guaranteed.The potential risks and uncertainties that could affect forward looking statements include, but are not limited to: ■ the risks of mineral exploration stage projects, ■ political risks in foreign countries, ■ risks associated with environmental and other regulatory matters, ■ exploration risks and competitors, ■ the volatility of phosphate, diamond and other mineral prices, ■ estimates of proven and probable reserves are subject to considerable uncertainty, ■ movements in foreign exchange rates, ■ increased competition, governmental regulation, ■ performance of information systems, ■ ability of the Company to hire, train and retain qualified employees, ■ the availability of sufficient transportation, power and water resources, ■ our ability to enter into key exploration and supply agreements and the performance of contract counterparties, and ■ availability of financing. In addition, other risks, uncertainties, assumptions, and factors that could affect the Company's results and prospects are described in this report, including under the heading “Risk Factors” and elsewhere and may further be described in the Company's prior and future filings with the Securities and Exchange Commission and other written and oral statements made or released by the Company. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this document.The information contained in this report is current only as of its date, and we assume no obligation to update any forward-looking statements. Item 1. Business. GENERAL The terms “Legend,” “Company,” “we,” “our,” and “us” refer to Legend International Holdings, Inc. unless the context suggests otherwise. Legend has been an exploration stage company since August 2006. During February 2011, the Company announced its maiden mineral reserve estimates for its 100% owned Paradise South phosphate project in accordance with SEC Industry Guide 7. As a result of establishing mineral reserve estimates, Legend has entered into the development stage for this project as it engages in the process of preparing the mineral deposit for extraction, while it continues with its other various exploration activities. 2 We have an additional objective to exploit our interest in certain exploration tenements which are in Queensland and the Northern Territory of Australia.Our exploration target is for base metals and diamonds and we are seeking to determine whether they are present in commercially economic quantities on our tenements to develop an operating mine. Currency We use the Australian dollar as our reporting currency, since we are headquartered in Australia and our exploration, development and administrative expenses are incurred in Australian dollars. References to dollars are to Australian dollars (A$) unless otherwise indicated as being United States dollars (US$). For the convenience of the reader, the Australian Dollar figures for the year ended December 31, 2012 have been translated into United States Dollars (“US$”) using the rate of exchange at December 31, 2012 of A$1.00US$1.0373. History Legend was incorporated in the State of Delaware on January 5, 2001 under the name Sundew International, Inc. On March 13, 2003, Legend filed for an Amendment to its Certificate of Incorporation pursuant to which the name of Sundew International, Inc. was changed to "Legend International Holdings, Inc." Following the change of management in November 2004, the Company developed a new plan of operations, which was to engage in mineral exploration activities. In March 2006, the Company acquired diamond exploration tenements in Northern Australia and in November 2007, Legend acquired a number of phosphate exploration interests in the State of Queensland in Australia. In August 2009, Legend acquired a controlling interest in Merlin Diamonds Limited (“MED”) (formerly North Australian Diamonds Limited), an Australian company with diamond interests in the Northern Territory of Australia. During the 2009 year, the Company took a private placement of shares in Northern Capital Resources Corp. (“NCRC”). During the 2010 and 2011 years, the Company took additional private placements in NCRC to increase its holding to 31.50% at December 31, 2012. Legend has not been involved in any bankruptcy, receivership or similar proceeding.Legend has not been involved in any material reclassification, merger consolidation, or purchase or sale of a significant amount of assets not in the ordinary course of business. SEC Reports We file annual, quarterly, current and other reports and information with the SEC.These filings can be viewed and downloaded from the Internet at the SEC’s website at www.sec.gov.In addition, these SEC filings are available at no cost as soon as reasonably practicable after the filing thereof on our website at www.lgdi.net. These reports are also available to be read and copied at the SEC’s public reference room located at Judiciary Plaza, treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. RECENT DEVELOPMENTS On February 13, 2012, the Company announced the restructuring of its phosphate assets in order to facilitate the financing of its 100% owned Paradise Phosphate Project. 3 This first step has involved a transfer of all Legend’s phosphate assets into a 100% owned subsidiary of Legend (Paradise Phosphate Limited)(“Paradise”); the issue of 100 million ordinary shares (100% of the issued shares of Paradise) by Paradise to Legend; and funding via a A$10 million convertible note facility (“Convertible Note Agreement”) which has been injected into Paradise through Acorn Capital Ltd as manager of two Australian investment funds (“Acorn”), an Australian financial institution. The A$10 million will convert into equity in the subsidiary upon a successful Initial Public Offering (“IPO”) and listing of the subsidiary on the Australian Securities Exchange (“ASX”) within 12 months of the note issue date. The phosphate assets comprise the Paradise Phosphate rock deposits of Paradise North and Paradise South, the D-Tree deposit and the deposits associated with Legend’s rights and obligations under the King Eagle Joint Venture agreement (i.e. Highland Plains, Lily & Sherrin Creek and Quita Creek). The assets include the exploration and mining permits and applications associated with the above deposits and related infrastructure. Legend’s senior management are of the opinion that a dedicated Australian company wholly focused on phosphate is best placed to bring the project into production and is in the best interests of all Legend’s stockholders. It will also assist us in seeking investment by Australian financial institutions and other global managed funds that have not been able to invest in stocks listed on the OTC Bulletin Board in the USA. The convertible note facility of A$10 million to Paradise is repayable 12 months from the completion date of the agreement, which has been extended to March 10, 2013. The notes bear interest at the nominal rate of 10% per annum (the actual amount of effective interest depends upon the event that triggers repayment).If, within 12 months of the completion date of the agreement, Paradise conducted a public offering of securities in Australia and those securities were listed on ASX, then the convertible notes converted automatically to shares in Paradise at a conversion rate of A$0.50 (subject to adjustment in accordance with the formula provided in the agreement). Paradise did not proceed with the IPO and listing on ASX due to market conditions and the advanced state of discussions with strategic partners at the time. Funds received under the convertible note facility have been used to progress the project, its development, production and ultimately the export of phosphate rock from the phosphate deposits. The notes are secured by a security interest in the phosphate assets and in the shares of Paradise. The A$10 million convertible note is due for repayment on March 10, 2013. The note agreement calls for an adjustment to the repayment factor if Paradise does not complete the public offering as defined. Acorn has agreed to extend the repayment date for 2 months under certain conditions including the finalisation of a term sheet for an off-take agreement prior to March 10, 2013. Paradise has entered into a term sheet with a third party and the repayment date has been extended to May 10, 2013. The Company has recorded a A$5,590,000 liability at December 31, 2012 representing an additional payment due in accordance with the term sheet (see note 15 to the financial statements). On January 16, 2013, Legend announced that (i) it had placed 150 million shares of common stock to a third party at a price of US$0.05 per share to raise US$7.5 million. Closing of the first tranche of this placement of 45 million shares raising $2,250,000 occurred on February 20, 2013; and (ii) that it intends to undertake a rights issue of shares to all Legend shareholders, on a pro-rate basis at a price of US$0.05. If fully subscribed, the rights issue will raise US$20 million. On January 18, 2013, Legend announced that it had entered into an agreement with a third party to sell 24 million shares in MED at a price of A$0.21 per share for a total consideration of A$5,040,000. It is Legend’s intention to utilize funds from the capital raisings and sale of MED shares to repay the convertible note. Paradise will continue discussions with potential strategic partners in relation to participating in the full development of the fertilizer complex in Mt Isa, Queensland, Australia. Legend has been progressing these discussions with various international industry fertilizer corporations for over 12 months and expects to continue these discussions. 4 During 2012, MED issued shares to third parties to raise further capital to advance its development of the Merlin diamond mine, and as a result, Legend’s interest in MED reduced to 41.95% at December 31, 2012. Since that date, MED has issued further shares to third parties and at March 15, 2013, Legend’s interest in MED had reduced to 33.84%. In January 2013, Legend entered into a contract to sell 24 million ordinary shares (approximately 16.9%) in MED at a price of A$0.21 per share and on March 12, 2013, it entered into two further contracts to sell a total of 35 million ordinary shares (approximately 19.9% in MED at a price of A$0.22 per share. Following closing, Legend will hold less than a 1% interest in MED. On January 31, 2013, MED announced it has reached an agreement with Innopac Holdings Limited (Innopac) under which Innopac agrees to make a scrip-for-scrip off-market takeover offer to acquire all of the shares in MED (the Transaction). Under the Transaction, Innopac will offer 1.67 Innopac shares for every one MED share. This equates to A$0.28 per MED share (based on S$0.2145 per Innopac share which is the weighted average price for trades of Innopac’s shares done on the SGX-ST Mainboard for 7 consecutive trading days prior to and including January 30, 2013, being the day on which the Takeover Bid Implementation Deed was executed, and at an exchange rate of A$1.00 to S$1.28) and represents a premium of approximately 36.59% over the closing price of A$0.205 on January 30, 2013. The Transaction is unanimously recommended by the Directors of MED, in the absence of a superior proposal. Subject to compliance with any law and regulatory approvals, Innopac has agreed to use best endeavours to establish a share sale facility for MED shareholders who accept the offer but do not wish to hold Innopac shares, up to an agreed cap. Innopac has been listed on the Singapore Stock Exchange mainboard since 1983, and is an investment holding and management company headquartered in Singapore. Its present investments are in telecommunications, investment properties and equities. Innopac is continually looking for new investments that will contribute to and increase its shareholders’ value. The Offer will be subject to a number of conditions. The Takeover Bid Implementation Deed also contains: ● no shop, no talk, notification and matching rights in favour of Innopac; and ● a break fee payable by each of Innopac and MED in certain circumstances. Innopac and MED expect that the Bidder’s Statement and Target’s Statement in relation to the Offer will be sent to MED Shareholders in March 2013. On March 1, 2013, shareholders representing more than 50% of the issued shares of Common Stock of Legend approved a resolution to increase the authorized shares of common stock to 1,270,000,000 shares of common stock consisting of 1,250,000,000 shares of Common Stock having a par value of $.001 per shares and 20,000,000 shares of Preferred Stock having a par value of $.001 per share and to be issued in such series and to have such rights, preferences, and designation as determined by the Board of Directors of the Corporation. DESCRIPTION OF BUSINESS Background Legend has been an exploration stage company since August 2006. During February 2011, the Company announced its maiden mineral reserve for its 100% owned Paradise South phosphate project in accordance with SEC Industry Guide 7. As a result of establishing mineral reserve estimates, Legend has entered into the development stage for this project. We are currently engaged in the process of refining engineering requirements and gaining the remaining approvals required for construction and mineral extraction. We have an additional objective to exploit our interest in certain exploration tenements in Queensland and the Northern Territory of Australia.Our exploration target is for diamonds. 5 Effective as of March 3, 2006, the Company entered into a Contract for the Sale of Mining Tenements with Astro Diamond Mines N.L. (“Astro”) an Australian company pursuant to which the Company acquired certain diamond exploration tenements in Northern Australia from Astro. In November 2007, Legend acquired a number of phosphate exploration interests in the State of Queensland in Australia. In August 2009, Legend acquired a controlling interest in MED, an Australian company with diamond interests in the Northern Territory of Australia. During the 2009 year, the Company took a private placement of shares in Northern Capital Resources Corp. (“NCRC”). During the 2010 and 2011 years, the Company took additional private placements in NCRC to increase its holding to 31.50% at December 31, 2012. Strategy Legend is primarily focused on the commencement of mining, beneficiation and processing of its 100% owned (through Paradise) phosphate mineralization near Mount Isa in northwest Queensland, Australia. Legend has a phased implementation plan to become a leading supplier of phosphate fertilisers. Phosphate rock is the primary source of phosphorus, a mineral which is an essential building block for all life on Earth and it is a vital nutrient for humans, animals and plants. Being essential for life means that we need to consume phosphorus in our food. Approximately 90% of mined phosphate rock is used in the production of phosphate fertilisers which are needed to maintain the high crop yields required for world food production. Legend plans to market a range of phosphate fertilisers. We plan to supply direct shipping ore phosphate rockfrom Paradise North. This product may be used in direct fertiliser applications or as feedstock into high yield phosphate fertilizer manufacture. The planned beneficiation plant will use phosphate rock from Paradise South as feedstock and is planned to have a capacity to produce up to 2Mt per year of phosphate concentrate. This product may be used as feedstock to manufacture high analysis phosphate fertilizers DAP (Diammonium Phosphate), MAP (Monoammonium Phosphate) and superphosphates. The manufacture and marketing of MAP and DAP fertilisers using feedstock from the Paradise South beneficiation plant is also being examined. A valuable by-product of DAP/MAP manufacture from Paradise South concentrate is Aluminum Fluoride (AlF3), an important input into the aluminum smelting process. Legend’s flagship project is the Paradise South phosphate project in which phosphate ore reserves have been estimated. The Paradise South phosphate project has also been the subject of a detailed feasibility study in 2011 which showed that the project is technically and economically feasible. Legend, in accordance with its initial strategy of exploration for various mineral commodities across northern Australia (with a focus on diamond exploration) also controls and maintains landholdings in the Northern Territory of Australia. These interests are managed by Legend through a dedicated exploration team. Legend owns a controlling interest in MED which controls the Merlin diamond mine in the Northern Territory, Australia and includes MED’s 31.14% interest in Top End Minerals Ltd (“TEM”). The Company also has an investment in NCRC which has an interest in gold assets in Nova Scotia, Canada via its investment in Golden River Resources Corporation (“GRR”) and Acadian Mining Corporation (“Acadian”). These are outlined in further detail below. 6 The following chart sets forth the Company’s corporate organization as of December 31, 2012: Paradise Phosphate Limited (100% owned subsidiary) Strategy Paradise’s goal is the development of its phosphate mineralisation and the commencement of mining and processing operations. Paradise aims to become an integrated, reliable and low cost supplier of quality phosphate fertiliser products to support the growing global population. Paradise’s properties consist of exploration and mining licenses within approximately 200km from Mt Isa in the state of Queensland, Australia. The licences are grouped into projects called Paradise North, Paradise South, D-Tree and the Golden Cross Joint Venture project. 7 Paradise’s initial business objective is the development of the Paradise North project to mine and deliver phosphate Direct Shipping Ore (“DSO”) to potential customers in the Australasian and South Asian regions. DSO refers to ore which needs negligible processing to meet customer requirements, often needing only crushing and screening, before it can be used as feedstock for phosphate fertiliser manufacture or as a direct application fertiliser. 8 While Paradise is focussed on near term production from the Paradise North project, its longer term business objective is to pursue additional growth opportunities by undertaking work to progress plans for the development of a phosphate beneficiation plant at the Paradise South project. Paradise aims to attract a strategic partner to finance the development of its phosphate mineralisation. This could involve a range of possible transactions including entering into joint venture arrangements, accepting direct investment into the projects or the issue of new shares in Paradise. Concurrently, Paradise will also pursue exploration activity at the D-Tree and Golden Cross Joint Venture projects. 2012 Paradise Highlights: ● Tender for the Paradise South beneficiation plant design and construction was completed. The three tender packages cover: o beneficiation plant; o electrical power transmission; and o water supply and tailings dam. ● Lodgement of a Supplementary Environmental Impact Statement and Environmental Management Plan for the Paradise South project to the Queensland Government Department of Environment and Heritage Protection (“DEHP”). ● Issue of an Environmental Authority by the DEHP on October 25, 2012, which stipulates the environmental limits for an operation of up to 7.5 million tonnes of ore per year for 30 years. ● Negotiation of a groundwater allocation licence for the Paradise South mining lease. ● Grant of Australian Patent Number 2011205157 to Legend. The patent describes a methodology for the beneficiation for phosphate ore which captures ultrafine particles of phosphate which otherwise would be discarded as waste. The patent has since been assigned to Paradise. ● Acceptance of the Plan of Operations for Paradise North by the DEHP which approved commencement of mining activity at Paradise North in 2013. ● Paradise shipped phosphate DSO from Paradise North for trial production at the Ballance Agri-Nutrients Ltd single superphosphate plant in New Zealand. Phosphate Industry Phosphorus is an essential building block for all life on earth and it is a vital nutrient for humans, animals and plants. It forms the backbone of the double helix shape of our DNA and the DNA of every other living organism on the planet. Being essential for life means that we need to consume phosphorus in our food. Phosphorus is absorbed by plants from the soil. Phosphate fertilisers are applied to agricultural soils to replenish the phosphate consumed by plants and to improve and maintain high crop yields. In addition to nitrogen and potassium, phosphorus is one of the three key macronutrients required for plant growth. Phosphorus has no substitute in food production and an expanding global human population means a corresponding expansion in the global demand for phosphorus. Mined phosphate rock is the primary source of phosphorus, with over 90% of the world's mined rock being used to produce phosphate fertilisers. Other uses include the production of livestock feed, domestic detergents and other specialty chemicals used in the pharmaceutical, technological and food manufacturing industries. Phosphate fertiliser is sold in many forms with differing concentrations of phosphorus, other nutrient additives and solubility. The simplest form is crushed phosphate rock, known as reactive phosphate rock ("RPR"), which releases phosphorus from water soluble minerals when applied to weakly acidic soils. RPR can be blended with types of organic fertilisers to increase the phosphorus content of these fertilisers. 9 Phosphate deposits can occur as either marine sedimentary, biogenic (bat or bird guano) or igneous formations. Over 75% of the world's phosphate resources originate from marine sedimentary deposits. The main phosphate bearing mineral is apatite, a calcium phosphate mineral. Paradise's phosphate ore was deposited in an ancient sedimentary basin known as the Georgina Basin which covers large parts of central and northern Australia in Queensland and the Northern Territory. The sedimentary phosphate rock was deposited approximately 500 million years ago in a shallow marine environment and is flat lying, close to the surface and relatively soft. Shallow sedimentary rocks such as Paradise's phosphate deposits are often mined in open pits using large mining equipment such as draglines or excavators and trucks. To be economically viable, phosphate orebodies generally need to satisfy the following key criteria: ● be close to the earth's surface to allow cost effective mining; ● contain at least 28% P2O5 or have ore that is suitable for upgrading to 28% P2O5 through beneficiation; ● contain levels of oxides such as iron oxide, aluminium oxide and magnesium oxide that maximise the efficiency of the chemical reactions which produce phosphoric acid (these levels vary for different types of rocks and different fertiliser producers); and ● contain low levels of heavy metals such as cadmium (the Food and Agriculture Organization of the United Nations ("FAO") recommends under 27 ppm for cadmium for RPR. Cadmium may cause adverse health effects if introduced into the food chain in high concentrations. Processing of mined rock is sometimes needed to remove impurities and increase the concentration of phosphate to meet fertiliser manufacturer specifications. A concentrate of greater than 28% P2O5 is generally desirable for phosphate rock to be used in fertiliser production. Concentration, or beneficiation, of phosphate can take place over a number of steps depending on the properties of the mined rock, Screening is used to remove hard waste followed by grinding and flotation to remove other impurities. The concentrate is then dried before being used as feedstock for fertiliser manufacturing. Based on price data from the World Bank GEM Commodities Database, phosphate fertiliser prices have fluctuated widely in recent years. Since 2009 phosphate fertiliser prices have increased. Long term changes in the demographics of emerging economies with a growing population and rising expectations of living standards have resulted in increased demand. The June 2012 price for phosphate rock 70% BPL/32% P2O5 (fas Casablanca) based on World Bank data was US$175 per tonne with DAP (fob Tampa) at US$553 per tonne. 10 Paradise South Ore Reserve estimate for Paradise South ore and beneficiated phosphate concentrate. Ore Reserves1,2 Metric Tonnes (Millions) %P2O5 Average BPL %Fe2O3 %Al2O3 %MgO Proven Probable Total Average Phosphate Concentrate Grade Post Processing3 Metric Tonnes (Millions) %P2O5 Average BPL %Fe2O3 %Al2O3 %MgO Proven Probable Total Ownership and Tenement Status The Paradise South project tenements and applications are 100% owned by Paradise, pending registration by the Queensland Department of Natural Resources and Minesof the transfer of these tenements from Legend to Paradise. Granted Tenements for the Paradise South project Lease Lease Status Project Grant Date Expiry Date Acres Annual Commitment (AUD) EPM16942 Granted Paradise South 28-Aug-09 27-Aug-14 EPM17447 Granted Paradise South 23-Feb-10 22-Feb-14 1 These Ore Reserves are estimated based upon information compiled under the guidance of Mr. Dean Basile MAusIMM (Mining One Pty Ltd) who is a competent person as defined in the 2004 Edition of the Australasian Code for Reporting of Exploration Results, Mineral Resources and Ore Reserves. The Reserves were estimated at an effective “mine gate” commodity price of US$90 per concentrate tonne (US$155 F.O.B Townsville), with P2O5 >30%, Fe2O3<3% and MgO<1%. The commodity price was derived from the previous three years historical averages as reported by CRU Strategies Ltd. The financial model associated with this Ore Reserve estimate assumes 100% equity financing (0% debt financing) for the estimated project capital requirement. 2 Ore reserves are defined here as the phosphorite ore material for the beneficiation plant. It is “as-mined” material and is before screening and processing in the proposed flotation beneficiation plant to be located at Paradise South. All ore reserves are in areas that are fully accessible for mining; free of surface or subsurface encumbrance, legal setbacks, environmental reserves and other legal restrictions that preclude permittable access for mining; believed by us to be permittable within approximately one to two years ; and meet specified minimum physical, economic and chemical criteria related to current mining and production practices of the industry. 3 Mineral reserves are defined here as the recoverable rock concentrate post screening and processing of the ore through the proposed flotation beneficiation plant to be located at Paradise South. This material is therefore a subset of the ore reserves and cannot be aggregated with the ore reserves. These reserves are in areas that are fully accessible for mining; free of surface or subsurface encumbrance, legal setbacks, environmental reserves and other legal restrictions that preclude permittable access for mining; believed by us to be permittable within approximately one to two years ; and meet specified minimum physical, economic and chemical criteria related to current mining and production practices of the industry. 11 Tenements under application for Paradise South project. * ML90210 will not be transferred to Paradise Lease Lease Status Purpose Application Date Acres ML90197 Application Mining Paradise South 23-Nov-09 ML90210* Application Road Access 3-Dec-10 ML90221 Application Tailings/Settling Dam 1-Jul-11 ML90222 Application Water Supply 1-Jul-11 ML90223 Application Power Lines/Aerials 29-Jul-11 ML90224 Application Power Lines/Aerials 29-Jul-11 ML90225 Application Power Lines/Aerials 29-Jul-11 24 ML90226 Application Power Lines/Aerials 29-Jul-11 ML90227 Application Slurry Pipeline 29-Jul-11 Project History Phosphate mineralisation was discovered at Paradise South by Broken Hill South Ltd in 1967. By 1972 over 55,000 metres of rotary percussion holes were drilled and 33 shafts sunk across both Paradise South and Paradise North. At Paradise South, 64,000 tonnes of phosphate ore was extracted to supply a 100 tonne per day beneficiation plant. This plant produced concentrate of up to 34% P2O5 which was used for testing by fertiliser manufacturers. During the 2009 and 2010 drilling programs, 7,218m of reverse circulation and 1,191m of diamond holes were drilled and sampled. In 2009, a pilot beneficiation plant was constructed in Adelaide to confirm the suitability of Paradise’s proprietary metallurgical flotation process. Two 40 tonne samples from the Paradise South project were processed in Adelaide which successfully upgraded the rock phosphate content from 14.3% P2O5 and 18.7% P2O5 to 31.7% P2O5 and 34.4% P2O5 respectively. Subsequent geological modelling and further metallurgical tests were used to define a detailed open pit design and mining schedule. In 2009 Legend applied for a patent for the phosphate flotation methodology which Paradise intends to use at the Paradise South project. The flotation method recovers ultra-fine phosphate particles which conventional beneficiation methods would treat as waste. The patented process uses a Jameson flotation cell which has been used for many years to recover fine particles in potash and coal. The Jameson cell is considered to be well suited to the flotation of fine particles since it generates smaller bubbles than both conventional and column cells. The Jameson cell is a mature technology, and under this patent, is being uniquely applied to phosphate flotation. Pilot plant trials in 2009 using two 40 tonne samples of phosphate from the Paradise South project successfully achieved high phosphate recovery which was supported by the additional recovery of the fine material. This result indicates that the use of this methodology at the Paradise South project would maximise the recovery of saleable phosphate concentrate from the proposed beneficiation plant. Mining Lease Applications have been made for mining and processing operations and associated infrastructure at the Paradise South project. Environmental Permitting Requirements The level of environmental approval for mining projects in Queensland depends on the size and nature of the proposed mining operation. The proposed mining operation at the Paradise South project includes a beneficiation processing plant requiring power and water infrastructure and accordingly has been approved through an Environmental Impact Statement (“EIS”) with a supporting Environmental Management Plan. The EIS for the Paradise South project has been completed by the Legend development team with support from an independent engineering consultancy and was submitted to Queensland Government Department of Environment and Heritage Protection (“DEHP”) in August 2011. The EIS was made available for public comment and a Supplementary EIS was submitted on 1 June 2012 as a response to comments received on the EIS. The DEHP approved the EIS in July 2012. 12 The Company undertook a final revision of the EMP to progress the application for the Environmental Authority for the Paradise South Project. The draft Environmental Authority conditions were negotiated with government and a draft Environmental Authority was issued in October 2012. This Environmental Authority is subject public comment and is expected to be approved in mid-2013. Throughout 2012, baseline surveys of environmental conditions were undertaken at Paradise South project. These surveys included quality measurements of ground and surface water and will be used to define water quality objectives for future mining and beneficiation activities. Paradise South Beneficiation Plant Design & Construction Tender In February 2012 a tender design was completed by a team comprising in-house and external consultants. Site visits for tenderers were conducted in April 2012 and tender submissions received in May 2012. Tender evaluations for each package were conducted from June to August 2012 and a shortlist of preferred design and construction contractors advised in August 2012. The three tender packages are: ● Package 1: Construction of beneficiation plant at Paradise South. The plant is designed to beneficiate 3.5 million tonnes of phosphate ore per year to produce 1 million tonnes of phosphate concentrate with a grade of greater than 32% P2O5. The beneficiation process will use the phosphate flotation method patented by Legend. ● Package 2: Construction of a 26km, 220kV single circuit power transmission line, switch yard and 220/11kV transformer substation. ● Package 3: Construction of a water supply dam at Battle Creek capable of supplying 2.5 million litres per year. Construction of a tailings storage facility at Paradise South. Metallurgical Testwork During 2012 samples of Paradise South beneficiated concentrate that had been stockpiled from the 2009 pilot plant test work were used for phosphoric acid test work, as well as for testing various parameters for the Paradise South beneficiation plant.The following points summarise the test work completed during the reporting period: ● A 600kg sample of Paradise South concentrate was prepared from previous stockpiled pilot plant concentrates at Amdel, dewatered, mixed and blended for assay with the purpose of sending to Prayon for phosphoric acid testing in 2013. ● Samples of Paradise South feed and concentrate slurry were sent to tenderers for the Paradise South beneficiation plant design and construction. These samples were needed to allow potential suppliers to refine their equipment offers for the Paradise South beneficiation plant. 2012 Exploration Program Exploration during 2012 at Paradise South was limited to re-analysis of geological data from previous drilling campaigns. Project Schedule Update The Paradise South Project is currently at an advanced stage in regards to permitting with the Mining Lease expected to be granted by mid-2014. The key Environmental Impact Statement has been approved by the DEHP and the full Environmental Authority is expected to be granted upon resolution of one outstanding objection from a local member of the public. The objection concerns the supply of water for the mining and beneficiation operation on MLA 90197. This objection will be heard by the Land Court of Queensland which, following hearing of the objection, will make a recommendation to the relevant Minister who will ultimately determine whether to grant the Environmental Authority and if so, on what conditions.The Minister is not bound to accept the recommendation of the Land Court of Queensland. Given the rigorous process undertaken so far in preparing the Environmental Impact Statement, Environmental Management Plan and their review by the Department of Environment and Heritage Protection which resulted in the Department recommending the issue of an Environmental Authority on the stated conditions, Legend considers that it is unlikely that the Minister will refuse to issue the Environmental Authority.The objection is limited to the issue of the water supply and would not affect other aspects of the project.At its highest, Legend reasonably expect that the objection would only result in some additional conditions for the issue of one of the Mining Leases, but considers it more likely that the objection will not result in any adverse finding against the draft Environmental Authority approved by the Department. Other outstanding items in regard to fulfilling all requirements needed prior to grant of all Mining Leases are: ● Resolution of objections by the Land Court of Queensland made by two parties on four of the Infrastructure Mining Lease Applications (one of which has been resolved and which will be withdrawn by September 2013).The remaining objection is the subject of advanced negotiations for resolution and has reasonable prospects of being resolved without a hearing by the Court; ● Settling an Access Agreement with the underlying landholder of the proposed Access Road into MLA90197 which is reasonably expected to be finalised by September 2013; ● Settling Compensation Agreements with three parties affected by the Infrastructure Mining Lease Applicationsone of whom has already signed an agreement.No consent from these parties is required and if agreement can not be reached, the compensation will be heard and determined by the Land Court of Queensland. 13 The timeframe of settling the above items is partially dependant upon the progress of matters in the Land Court and the willingness of other parties to come to agreement.However the Company reasonably believes that all outstanding matters will be resolved over the next 9 months with grant of the Mining Lease Applications potentially by mid-2014. The Paradise South Project development schedule is subject to obtaining finance and completing the detailed engineering packages outlined above for construction of the beneficiation plant, power, water and tailings dam infrastructure. Other tender packages will also need to be obtained and evaluated for mine operations and camp construction. Key contracts will need to be executed for phosphate rock off-take and supply and these discussions are continuing with Ballance Agri-Nutrients Ltd of New Zealand. The Paradise South Project has significant capital requirements and achieving this financing will be the main potential impediment to achieving the project schedule. If finance can be obtained and the final permitting is achieved by mid-2014, construction could commence and be completed within 18 – 24 months. This would allow production to commence in 2017 for the Paradise South Project. Paradise North Ore Reserves for the Paradise North Project No Ore Reserve estimate has been declared for the Paradise North project. Ownership and Tenement Status The Paradise North project tenements and applications are 100% owned by Paradise, pending registration by the Queensland Department of Natural Resources and Minesof the transfer of these tenements from Legend to Paradise. Granted Tenements for the Paradise North project Lease Lease Status Project Grant Date Expiry Date Acres Annual Commitment (AUD) EPM17330 Granted Paradise North 23-Jul-09 22-Jul-14 EPM17441 Granted Paradise North 6-Oct-09 5-Oct-14 ML90191 Granted Paradise North 7-Apr-11 30-Apr-26 NA Project History In the 1960s exploration at the Paradise North project, formerly known as Lady Jane, identified phosphate mineralization in the geographic area currently covered by Paradise’s tenements. The extent of the mineralisation was identified from 66 drill holes, of which 36 are located on Paradise tenements EPM 17330 and EPM 17441. Paradise has used data from these 36 drill holes to estimate the grade and tonnage of phosphate mineralisation located within Paradise’s tenements. Exploration at Paradise North since 2009 consisted of 417 drill holes with a total length of over 9,800 metres of drilling. The drilling was aimed at identifying material with phosphate grades higher than 28% P2O5 which may be suitable as phosphate DSO. Subsequent test work was conducted to define the mineralisation characteristics of the rock as they relate to high analysis phosphate fertilizer production and use as direct application fertiliser reactive phosphate rock. In April 2011 Mining Lease 90191 was granted for the Paradise North project allowing Paradise to commence mining operations up to 1 million tonnes per year of ore, subject to the approval of a plan of operations by the DEHP. Environmental Permitting Requirements Paradise holds an Environmental Authority over the Paradise North mining lease allowing mining activity subject to an approved Plan of Operations. Throughout 2012, baseline surveys of environmental conditions were undertaken at Paradise North project. These surveys included quality measurements of ground and surface water and will be used to define water quality objectives for future mining activities. 14 Plan of Operations A Plan of Operations for the Paradise North mine lease was submitted to the DEHP on September 19, 2012. The Plan of Operations was accepted by the DEHP on October 23, 2012 which approves commencement of mining activity at Paradise North in 2013. Under this authorisation Paradise is permitted to conduct mining at two test pits producing approximately 45,000 tonnes of DSO phosphate material. This work is necessary to better understand the natural variability of the ore body as part of the planned ore reserve estimation. The material will be stockpiled and potentially delivered to customers as bulk samples. The Paradise North deposit has an in-situ phosphate grade of greater than 28% P2O5 making it potentially suitable to be used as feed for fertiliser production and as RPR. Paradise North phosphate DSO does not require any concentration (beneficiation) of the phosphate content resulting in significantly lower capital expenditure as no beneficiation plant needs to be built to bring the Paradise North Project into production. The current mineralized material model indicates that the deposit is close to the surface, amenable to bulk open pit mining methods and will have low strip ratios. Paradise proposes to mine phosphate DSO, screen and crush the rock, load it into covered containers and transport via road train to Mount Isa. The containers can then be transferred to flat bed rail wagons for rail transport to the Port of Townsville. The phosphate rock would then be loaded into ships bound for potential customers in the Australasian and South Asian region. The Paradise North Project has an estimate for capital expenditure of approximately A$26.4 million which is anticipated to provide all of the necessary infrastructure required to deliver phosphate DSO to the Port of Townsville. A bulk mining phosphate DSO operation requires minimal mine infrastructure and is based on contract mining. A majority of the capital expenditure is allocated to haul road upgrades and rail access security. 2012 Exploration Program Exploration during 2012 at Paradise North was aimed at acquiring additional data to allow an Ore Reserve estimate to be computed for the mining lease. Exploration work conducted: ● Channel sampling and face mapping of historic trenches excavated in the late 1960’s. ● Surface sampling operation including cultural clearance of sampling area. ● Compositing of 2009 RC drilling samples for metallurgical test work. ● Moisture content testing was completed and methods of drying the rock product were also investigated and tested. D-Tree Ore Reserves for the D-Tree Project No Ore Reserve has been declared for the D-Tree project. Ownership and Tenement Status The D-Tree project tenements and applications are 100% owned by Paradise, pending registration by the Queensland Department of Natural Resources and Mines of the transfer of these tenements from Legend to Paradise. Granted Tenements for the D-Tree project Lease Lease Status Project Grant Date Expiry Date Acres Annual Commitment (AUD) EPM14753 Granted D-Tree 21-Apr-08 20-Apr-13 EPM15763 Granted D-Tree 26-Jun-08 25-Jun-13 EPM17333 Granted D-Tree 29-Sep-09 28-Sep-14 EPM17446 Granted D-Tree 29-Sep-09 28-Sep-13 ML90190 Granted D-Tree 12-Aug-10 31-Aug-15 NA 15 Project History Explorers in the 1960s identified mineralized phosphate material at the D-Tree project. The D-Tree project deposit spans several of Paradise’s exploration tenements, EPM’s 15763, 14753, 17446 and 17333 and Mining Lease 90190, and is located approximately 10km west of the Paradise South Project. The exploration campaign at the D-Tree project commenced in 2008 and concluded in 2009. In total, over 19,500 metres of drilling was completed in this period which covered approximately 35% by area of the mineralised material discovered in the 1960’s. Legend subsequently reported mineralised material which contains a core zone of high grade phosphate mineralisation. Mining Lease 90190 was granted in 2010 over this high grade portion of the deposit, allowing for a 0.5Mtpa phosphate DSO operation. A 40 tonne sample of phosphate rock from the D-Tree Project was tested in the 2009 pilot beneficiation plant trials in Adelaide. The sample successfully produced a marketable grade rock concentrate of 33% P2O5 from 17.5% P2O5 ore feed. Recent citric solubility testing on a high grade sample also indicated the suitability of portions of the D-Tree Project as reactive phosphate rock direct application fertiliser. 2012 Exploration program During the year, work commenced on defining a new estimate of the total mineralised phosphate material at the D-Tree project. The spatial parameters of the new estimate will be increased to include exploration lease numbers 15763, 17446 and 17333. In addition to data verification and preliminary calculations of grade and tonnage for the new estimate, Paradise conducted site preparation work for future drilling programs and ongoing environmental baseline sampling of water quality. Golden Cross Joint Venture Project Ore Reserves for the Golden Cross JV Project No Ore Reserve estimate has been declared for the Golden Cross JV project. Ownership and Tenement Status The tenements comprising the Golden Cross Joint Venture project are registered in the name of King Eagle Resources Pty Ltd, a wholly owned subsidiary of Golden Cross Resources Ltd. Legend entered into an earn-in joint venture with Golden Cross Resources Ltd in May 2008. The terms of the agreement required the Company to spend $3 million over 5 years on the Golden Cross Joint Venture project to earn an 80% participating interest. Legend has assigned its rights under this agreement to Paradise and the total expenditure on the project is $3.06 million as of December 2012. The tenements for the Golden Cross Joint Venture Project are summarised in the table below. Granted Tenements for Queensland Projects Lease Lease Status Project Grant Date Expiry Date Acres Annual Commitment (AUD) EPM14905* Granted Golden Cross 12-Dec-06 11-Dec-16 EPM14906* Granted Golden Cross 24-Aug-07 23-Aug-17 EPM14912* Granted Golden Cross 30-Jan-07 29-Jan-17 * earning 80% interest Project History The Lily and Sherrin Creek phosphate mineralised zones were defined in the 1970s. The Quita Creek and Highland Plains phosphate deposits were also defined at that time. Legend commenced drilling programs at Lily and Sherrin Creek in 2008 with the latest program concluding in 2011. During this period 2,250 metres of drilling was completed. The programs successfully confirmed the presence of phosphate mineralisation. The first drilling program at Highland Plains and Quita Creek commenced in 2011 and drilled 1,248 metres and 597 metres respectively. 16 2012 Exploration program A total of 1,452 samples were assayed following drilling programs in 2011. All of the samples were analysed for the standard suite of elements (P2O5, Fe2O3, Al2O3, CaO and MgO) via Inductively Coupled Plasma mass spectrometry (ICP) and as part of the joint venture agreement were then also tested by X-ray fluorescence for uranium content. The number of samples for each tenement is as follows: ● EPM14912 – Lily and Sherrin Creek – 454 samples. ● EPM14905 – Quita Creek – 446 samples. ● EPM14906 – Highland Plains – 552 samples. Assay results were received during the fourth quarter of 2012 and at this time geological modelling has only taken place for the Highland Plains data with the other tenements to be reviewed in 2013. Government Regulations, Declarations & Conditions The Company’s exploration operations are subject to Australian Federal and State laws and regulations governing the method of acquisition and ownership of mining rights, exploration, development, mining, production, taxes, labour standards, occupational health, mine safety, toxic substances and other matters. Australian Federal and State legislation also governs environmental management and native title issues.We are committed to and, to our knowledge, are in compliance with all governmental legislation and regulations. Government Requirements for Maintenance of Licences To ensure that licences are kept in good standing the Company is required to pay the annual rent amount for each licence on its respective anniversary date.The amount due is dependent upon the size of the licence. The Company is also required to work the licences and meet the annual expenditure commitments. Annual reporting is required, specifying details of the exploration programme which has occurred and which is anticipated for the following year.Failure to comply would place the licences at risk of cancellation and therefore forfeit the right to explore on that ground. License Conditions The Company is required to meet certain standard conditions and obligations as specified by the Queensland Mineral Resources Act, Exploration Permits. These include conducting activities in a way which minimise environmental damage, rehabilitation, avoiding interference with registered native title sites or areas and ensuring compliance with any other relevant legislation. Programmes of Work are to be submitted at the time of application for any ground disturbance or exploration works, the conditions of which are clearly specified and adhered to. Security bonds are payable on the grant of the permits and additional conditions can be imposed by the government State Minister. Native Title The rights and obligations of the Company with respect to native title obligations differ depending upon the permit’s proposed impact on the land.All the exploration permit applications held by the company will need to comply with the Native Title Act.The overwhelming majority on permit applications will be advertised under the expedited procedure and require advertising to determine whether there are any objections.If there are no objections, the Queensland Government can grant the permit and will impose the Native Title Protection Conditions on the permit before grant.These conditions ensure that any native title claimants are aware of the proposed exploration work and gives them an opportunity to identify any culturally sensitive areas.If there are objections, the company will need to negotiate an agreement with the native title claimants.Following lodgement of this agreement with the Queensland government the permit will be granted. 17 Environment The rights and obligations of the Company with respect to environmental management and rehabilitation are based upon the principles of disturbance minimisation, including such things as preservation of mature trees, preventing the spread of noxious weeds, avoiding the disturbance of waterways and waste management.Rehabilitation is a condition of the Security bond and requires such things as sealing of collars, plugging of casings and replacement of topsoils. Royalties The royalty rate for phosphate rock is the higher of the following: (a) 80 cents for each tonne of phosphate rock; or (b) the rate, rounded down to 2 decimal places, for each tonne of phosphate rock worked out using the following formula – R $1 x G x
